     Case 1:18-cv-01510-AWI-BAM Document 23 Filed 04/24/20 Page 1 of 4


 1   James D. Weakley, Esq. Bar No. 082853
     Brande L. Gustafson, Esq. Bar No. 267130
 2
     Weakley & Arendt
 3   A Professional Corporation
     5200 N. Palm Avenue, Suite 211
 4   Fresno, California 93704
     Telephone: (559) 221-5256
 5   Facsimile: (559) 221-5262
     Jim@walaw-fresno.com
 6   Brande@walaw-fresno.com
 7   Attorneys for Defendants, County of Fresno and Correctional Sergeant Oliver
 8

 9                                 UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   JAMES ROBERT MONTEZ, II, et al. )                    CASE NO. 1:18-cv-01510-AWI-BAM
                                     )
13              Plaintiff,                                STIPULATION AND ORDER TO
                                     )
                                                          MODIFY SCHEDULING ORDER
14              vs.                  )
                                     )
15   FRESNO COUNTY CORRECTIONAL      )
     OFFICER OLIVER; UNKNOWN LAW     )
16
     ENFORCEMENT OFFICERS; COUNTY OF )
                                     )                    Complaint Filed: October 30, 2018
17   FRESNO, CALIFORNIA,                                  Trial Date: September 15, 2020
                                     )
18               Defendants.         )

19           The parties, through their respective counsel, stipulate and jointly request the Court to

20   extend the remaining deadlines in this case, as set forth in the Court’s Scheduling Order at

21   Docket Number 13 and Docket Number 19, to allow the parties to complete necessary expert

22   discovery in advance of the pretrial conference and in accordance with the shelter-in-place

23   orders and extension issued by the City of Fresno and the governor of California in response to

24   the coronavirus (COIVD-19) pandemic. The parties have requested and been granted

25   modifications to the scheduling order by stipulation on two other occasions. See Doc. Nos. 19 &

26   21.

27           Good cause exists for this requested modification as follows:

28   ///

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                      1
     Case 1:18-cv-01510-AWI-BAM Document 23 Filed 04/24/20 Page 2 of 4


 1            Defendants served their expert disclosures on March 17, 2020 and Plaintiff served his on

 2   March 19, 2020. Declaration of Brande L. Gustafson (“Gustafson Decl.”), paras. 3-4. Plaintiff’s

 3   expert disclosure identified no retained experts, but several individuals as non-retained experts

 4   that have provided medical and mental health treatment to Plaintiff. Gustafson Decl., para. 4.

 5            On March 19, 2020, the City of Fresno enacted a shelter-in-place order to address the

 6   coronavirus (COVID-19) pandemic. Gustafson Decl., para. 5. That order was extended on

 7   April 11, 2020 lasting through May 6, 2020. Id. The governor of California has also enacted a

 8   shelter-in-place order for the state of California. Id.

 9            In light these orders, Defendants reached out to plaintiff’s counsel to express an interest

10   in taking the depositions of each of plaintiff’s non-retained experts and to see how he wanted to

11   handle expert depositions. Gustafson Decl., para. 6. Plaintiff’s counsel suggested performing

12   the depositions remotely, with the deponents, court reporter, and attorneys all in separate

13   locations. Gustafson Decl., para. 7. Since nearly all1 of the non-retained experts identified in

14   Plaintiff’s expert disclosures provided medical or mental health treatment to the plaintiff,

15   Defendants want to obtain a complete copy of the plaintiff’s file, including all treatment

16   notes/reports, billing, and other related records from each of the non-retained experts.

17   Gustafson Decl., paras. 4 & 8. Considering the shelter-in-place orders currently in place,

18   Defendants would not be able to look at the non-retained expert’s original file or obtain a

19   duplicate copy of those records at the time of the deposition if all involved were in separate

20   locations, with no guarantee that the deponent would have access to the plaintiff’s file or

21   records. Gustafson Decl., para. 9.

22            With the shelter-in-place order of the City of Fresno in place through May 6, 2020, the

23   parties would be left with two days to complete depositions, assuming the shelter-in-place order

24   comes to an end on that day.

25   ///

26   ///

27   1
       Only one of the non-retained experts identified did not provide medical or mental health treatment for Plaintiff.
     Correctional Sergeant Roger Oliver was identified as a non-retained expert by Plaintiff regarding law enforcement
28   standards, policies, practices, and training related to his involvement in this matter.

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                              2
     Case 1:18-cv-01510-AWI-BAM Document 23 Filed 04/24/20 Page 3 of 4


 1            As a result, the parties request that the Scheduling order be modified as follows:

 2                    Event/Deadline                          Existing Date         Stipulated New Date
 3    Expert Discovery Deadline                           May 8, 2020               July 17, 2020
 4    Dispositive Motion Deadline                         May 15, 2020              Same
 5    Pre-Trial Conference                                July 29, 2020             Same
 6    Trial                                               September 15, 2020        Same
 7            Modification of the Scheduling Order is not anticipated to affect the dispositive motion
 8   deadline, pre-trial conference, or trial dates.
 9            In light of the foregoing good cause, the parties hereby stipulate and jointly request that
10   the Court issue an order modifying the current Scheduling Order as detailed above.
11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13   Dated: April 22, 2020                             WEAKLEY & ARENDT
                                                       A Professional Corporation
14

15                                             By:     /s/ Brande L. Gustafson
                                                       James D. Weakley
16                                                     Brande L. Gustafson
                                                       Attorneys for Defendants,
17                                                     County of Fresno and Correctional Sergeant Oliver
18
     Dated: April 22, 2020                             LAW OFFICE OF KEVIN G. LITTLE
19

20                                             By:     /s/ Kevin G. Little (As authorized on 4/22/20)
                                                       Kevin G. Little
21                                                     Attorneys for Plaintiff,
                                                       James Robert Montez, II
22

23

24

25

26
27

28

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                         3
     Case 1:18-cv-01510-AWI-BAM Document 23 Filed 04/24/20 Page 4 of 4


 1                                                    ORDER
 2        Pursuant to the stipulation of the parties, and good cause appearing, the Court GRANTS
 3   the parties’ request to modify the Scheduling Order (Doc. No. 13) in this case. IT IS HEREBY
 4   ORDERED that the expert discovery deadline is extended to July 17, 2020. All other deadlines

 5   remain unchanged. The parties are cautioned that further modifications of the Scheduling Order

 6   will not be granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good

 7   cause may consist of the inability to comply with court orders in light of the COVID-19

 8   pandemic. Any such future difficulties should be explained.

 9
     IT IS SO ORDERED.
10

11
         Dated:     April 24, 2020                              /s/ Barbara   A. McAuliffe         _
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                        4
